Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted (amended) claims 15-26 are directed to an invention/species that is independent or distinct from the invention/species originally claimed for the following reasons:
Newly submitted (amended) claims 15-26 are not drawn to the originally elected invention/species because the newly submitted (amended) claims fail to include the particular and/or specific characteristics of the controller being configured to turn a light source on or off in response to a voice command, as clearly evidenced by original claim 1. 
Furthermore, the newly submitted (amended) claims 15-26 adds newly presented and/or separate details of a mirror head having first and second mirror surfaces and a controller being configured to actuate a flip of the mirror head to show the second mirror surface instead of  the first mirror surface in response to a voice command which would require a substantially different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) based on the newly added features and/or characteristics mentioned above.
A). The originally presented invention/species and the newly submitted (amended) invention/species are distinct, each from the other because of the following reasons:
The originally presented invention/species (1-14) and the newly submitted (amended) invention/species (claims 15-26) are directed to related products. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions/species do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions/species as claimed are 
B). Restriction for examination purposes as indicated is proper because all these inventions/species listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: 
The newly submitted (amended) invention/species (claims 15-26) would require a different field of search (for example, searching different classes~subclasses or electronic resources, or employing different search queries) based on the newly added features and/or characteristics as clearly mentioned above.
In addition, the search required for the newly presented invention/species (claims 15-26) would require a search in A47G1/24 and G02B5/0816 which would not be required for originally presented and elected invention/species. 
Since applicant has received an action on the merits for the originally presented invention/species, this invention/species has been constructively elected by original presentation 
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive for the reasons set forth below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, does not provide support for the controller being configured to cause a rotation of the mirror head having first and second mirror surfaces to switch the first mirror surface and the second mirror surface in response to a (second) voice command, as is now claimed. In fact, the specification is completely silent with respect to any particular details of the controller being configured to cause a rotation of the mirror head having 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-11, the use of the language “the controller…second voice command” is vague and indefinite. It is unclear to the examiner how the controller is being configured to cause a rotation of the mirror head to switch the first mirror surface and the second mirror surface in response to a second voice command.
In claim 7, line 3, the use of the language “a second voice command” is vague and indefinite and further lacks proper nexus with respect to claim 1, lines 10-11.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenlee (2011/0194200).
To the extent the claims are definite and supported by the original specification, Greenlee discloses a mirror assembly comprising a front side (the regular mirror, shown in Fig. 3) and a back side (the magnified mirror, shown in Fig. 3); a housing portion (the frame surrounding the regular and magnified mirrors, shown in Fig. 3); a support portion (the wall, the ceiling or hinge, shown in Fig. 3) coupled to the housing portion (see Fig. 3); a mirror head (103) comprising a first mirror surface (the regular mirror (103A)) and a second mirror surface (the magnified mirror (103B)); a light source (10); a light path positioned around at least a portion of the mirror (see paragraph 0025 along with figures 2 and 3); a controller (smartphone, remote control or other device) configured to turn the light source on or off in response to a voice command (see paragraph 0020), wherein the controller (smart phone) is inherently further configured to cause a rotation of the mirror to switch the first mirror surface and the second mirror surface in response to a second/different voice command (see paragraph 0025), wherein the support portion is positioned around at least a portion of a periphery/sides of the mirror head (see Fig. 3), wherein a swivel joint (the hinge) allows rotation of the mirror head about an axis formed by the swivel joint (see paragraph 0025), wherein the controller (smart phone) inherently performs speech recognition on an audio signal to generate first data representing “brightness 1” from a predetermined set of programmed brightness levels and then inherently compares the first data to a first keyword to determination that the first data matches the first keyword in order to turn the light source on or to “brightness 1”, wherein the language “wireless device” of Greenlee inherently serves as a network interface due to the fact the device is configured to receive an instruction representing “brightness 1” from a user device (smart phone) so as to turn on the light .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee (2011/0194200) in view of Liu et al (WO 2018045649).
To the extent the claims are definite and supported by the original specification, Greenlee discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that an audio/voice sensor is configured to generate an audio signal in response to the voice command uttered by a user and captured by the audio/voice sensor.
Liu et al teaches it is known to use and employ a voice receiver/sensor and at least one speaker in the same field of endeavor for the purpose of generating an audio signal to the at least one speaker in response to the voice command uttered by a user and captured by the voice receiver/sensor (see paragraphs 0015 to 0017).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Greenlee to include at least one speaker, as taught by Lie et al, in order to convey an audio signal generated by the voice command uttered 
As to the limitations of claims 4 and 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/program the controller (smart phone) of Greenlee to include an additional training/memory mode in order to store a plurality of different voice commands.
As to the limitations of claims 8-14, Liu et al teaches it is known to use and employ a display device behind a mirror in the same field of endeavor for the purpose of displaying desirable information/content (i.e., internet information, news, time, weather, and the like) to an individual in an alternate mode of operation (see paragraphs 0009 and 0044-0046).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mirror of Greenlee to include a semi-transparent mirror and disposed a display device behind the semi-transparent mirror, as taught by Liu et al, in order to display any desirable information/content (i.e., internet information, news, time, weather, and the like) to an individual in an alternative mode (i.e., second voice command) of operation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 10, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872